                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DMSION
                                  No. 4:19-CR-69-D



UNITED STATES OF AMERICA                       )
                                               )
                                               )
                   v.                          )              ORDER
                                               )
DEMETRIC RASHAD CONWAY,                        )
                                               )
                          Defendant.           )


       On March 24, 2021, Demetric Rashad Conway ("Conway'' or "defendant'') moved for

compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5238-41 (2018) (codified as amended at 18 U.S.C. § 3582) and filed exhibits in

support [D.E. 36, 37]. On April 6, 2021, the government responded in opposition and filed exhibits

in support [D.E. 40]. On April 27, 2021, Conway replied [D.E. 43]. As explained below, the court

denies Conway's motion.

                                                   I.

       On February 21, 2020, without a plea agreement, Conway pleaded guilty to possession of a

firearm by a felon. See [D.E. 1, 21]. On June 8, 2020, the court held a sentencing hearing and

adopted the facts set forth in the Presentence Investigation Report ("PSR"). See [D.E. 32, 34, 35].

The court calculated Conway's total offense level to be 12, his criminal history category to be V, and

his advisory guideline range to be 27 to 33 months' imprisonment. See [D.E. 35] 1. After

thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court sentenced Conway

to 33 months' imprisonment. See id. at 4; [D.E. 34] 2. Conway did not appeal.
       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3SS3(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another




                                                  2
extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-
                                       )
                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end of life trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                      (ii) The defendant is-

                             (l) suffering from a serious physical or medical condition,

                            (II) suffering from a serious functional or cognitive impairment,
                                  or

                            (Ill) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially diminishes the ability of the defendant to
                             provide self-care within the environment ofa correctional facility
                            'and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                          when the defendant would be the only available caregiver for the
                          spouse or registered partner.

                                                    3
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

the fact "that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(l)(A). See, e.g.• United States v. High, No. 20-7350, 2021 WL 1823289, at *3 (4th Cir.

May 7, 2021); United States v. Kibble, No. 20-7009, 2021 WL 1216543, at *3-4 (4th Cir. Apr. 1,

2021); United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020). Rather, "[section] lBl.13

only applies when a request for compassionate release is made upon motion of the Director of the

 [BOP]." Kibble, 2021 WL 1216543, at *3--4. Nevertheless, section lBl.13 provides informative

policy when assessing an inmate's motion, but a court independently determines whether

"extraordinary and compelling reasons" warrant a sentence reduction under 18 U.S.C. §

3582(c)(l)(A)(i). See High, 2021 WL 1823289, at *3; McCoy, 981 F.3d at 284. In doing so, the

court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the


                (D) Other Reasons.-As determined by the Director of the Bureau of
                    Prisons, there exists in the defendant's case an extraordinary and
                    compelling reason other than, or in combination with, the reasons
                    described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4
section 3553(a) factors. See, ~ McCoy, 981 F.3d at 280-84; United States v. Jones, 980 F.3d

1098, 1101-03 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178. 1180-81 (7th Cir. 2020);

United Statesv. R:g,ffin, 978 F.3d 1000, 1007-08 (6th.Cir. 2020); UnitedStatesv. Brooker, 976F.3d

228, 237-38 (2d Cir. 2020); United States v. Clark. No. 1:09cr336-1. 2020 WL 1874140, at *2

(M.D.N.C. Apr. 15, 2020) (unpublished).

       Conway contends that he made multiple compassionate release requests to the warden, but

the warden has ignored them. See [D.E. 36] 2; [D.E. 43] 1-3. The government contends that

Conway has not met section 3582's exhaustion requirement. See [D.E. 40] 1. 16-17; [D.E. 40-1].

The court assumes without deciding that Conway has exhausted hi~ administrative remedies. See

United States v. Alm!b 960 F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly. the court addresses

Conway's claim on the merits.

       Conway seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Conway cites the COVID-19 pandemic, his race, and his post-traumatic stress disorder

(''PTSD''), depression, asthma. and history ofsmoking. See [D.E. 36] 1, 3-4; [D.E. 36-1 ]; [D.E. 37].

Conway also cites his rehabilitation efforts, his release plan, that he has served approximately half

of his sentence, and that he has zero infractions. See [D.E. 36] 1, 7-8; [D.E. 36-1]; [D.E. 43] 4-5.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Conway states that

he suffers from PTSD, depression, asthma, and has a history of smoking, he has not demonstrated


       2
          The Fourth Circuit has not addressed whether section 3582's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See ~ 960 F.3d at 833-34.

                                                 5
that he is not going to recover from these conditions or that they cannot be treated while Conway

serves his sentence. Accordingly, reducing Conway's sentence is not consistent with application

note l(A). See 18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Conway's medical conditions, his rehabilitation efforts, and his release plan

are extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, the section 3553(a) factors counsel against reducing Conway's sentence.

See High. 2021 WL 1823289, at *4-7; Kibble, 2021 WL 1216543, at *4-5; United States v.

Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

       Conway is 33 years old and engaged in serious criminal conduct in January 2019. See PSR

ff 6-8. Conway sent his ex-girlfriend messages threatening to "shoot up" her grandmother's
residence. Id. ,r 6. Officers then found Conway, a convicted felon, in possession of a loaded 9mm

handgun. See id.    ff 7-8. Conway is a violent recidivist with convictions for possession of
marijuana (two counts), simple assault, assault by strangulation, habitual misdemeanor assault (two

counts), disorderly conduct, breaking and entering, possession with intent to sell or deliver

marijuana, breaking and entering a motor vehicle, assault on a female, interfering with emergency

communication, and conspiracy to discharge a weapon into an occupied property. See id. ff 13-26.

Conway has performed poorly on probation and supervision. See id. Nonetheless, Conway has

taken some positive steps while incarcerated. See [D.E. 36] 1, 7.



                                                  6
       The court has considered Conway's exposure to COVID-19, his medical conditions, his

rehabilitation efforts, and his release plan. Cf. Pep_per v. United States, 562 U.S. 476, 480-81

(2011); High_ 2021 WL 1823289, at *4-7; United States v. McDonald, 986 F.3d 402,412 (4th Cir.

2021); United States v. Martin, 916 F.3d 389, 398 (4th Cir. 2019). Having considered the entire

record, the steps that the BOP has taken to address COVID-19, the section 3553(a) factors,

Conway's arguments, the government's persuasive response, and the need to punish Conway for his

serious criminal behavior, to incapacitate Conway, to promote respect for the law, to deter others,

and to protect society, the court declines to grant Conway's motion for compassionate release. See,

~   Chavez-Meza v. United States, 138 S. Ct. 1959, 1966--68 (2018); Him 2021 WL 1823289, at

*4-7; Ruffin, 978 F.3d at 1008---09; Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-

CR-28-BR, 2020 WL205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished), aff'd, 809F.App'x l61

(4th Cir. 2020) (per curiam) (unpublished).

       As for Conway's request for home confinement, Conway seeks reliefunder the CARES Act.

See [D.E. 43]. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at *2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy, No. 3: 19-CR-35-K.DB-DCK, 2020 WL

5535020, at *1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray, No.

4:12-CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). Thus, the

court dismisses Conway's request for home confinement.

                                                II.

       In sum, the court DENIES Conway's motion for compassionate release [D.E. 36], and

DISlv.fISSES Conway's request for home confinement.

                                                 7
SO ORDERED. This & day of May 2021.



                                      1tf&sc~~W~m
                                      United States District Judge




                                8
